         Case 5:21-cv-00135-NC Document 1 Filed 01/07/21 Page 1 of 7



 1   Donald P. Sullivan (State Bar No. 191080)
     JACKSON LEWIS P.C.
 2   50 California Street, 9th Floor
     San Francisco, California 94111-4615
 3   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
 4   E-mail: Donald.Sullivan@jacksonlewis.com
 5   Attorneys for Defendant
     AMERICAN PARAGON PROTECTIVE
 6   SERVICES, LLC
 7

 8                                UNITED STATES DISTRICT COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN JOSE DIVISION

11

12   ERICA SORIA,                                        Case No.

13                  Plaintiff,                           DEFENDANT AMERICAN PARAGON
                                                         PROTECTIVE SERVICES, LLC’s
14          v.                                           NOTICE OF REMOVAL OF ACTION
                                                         TO FEDERAL COURT UNDER 28
15   AMERICAN PARAGON PROTECTIVE                         U.S.C. §§ 1331, 1332, 1367, 1441, AND
     SERVICES, LLC, and DOES 1 through 10,               1446
16   inclusive,
                                                         [DIVERSITY AND FEDERAL
17                  Defendant.                           QUESTION JURISDICTION]

18

19
20

21   TO THE CLERK OF THE U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT
22   OF CALIFORNIA, PLAINTIFF ERICA SORIA AND HER ATTORNEYS OF RECORD:
23           PLEASE       TAKE       NOTICE      THAT      Defendant     AMERICAN        PARAGON
24    PROTECTIVE SERVICES, LLC (“Defendant” or “APPS”), hereby seeks removal of civil
25    action 20CV373375 (“Action”) from the Superior Court of the State of California, in and for
26    the County of Santa Clara, to the United States District Court, Northern District of California,
27    San Jose Division, pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441 and 1446, and Local Rule
28    3-2(e), on the following grounds that the Action: (1) purports to assert claims arising under

                                                     1
     Defendant’s Notice of Removal                                                          Case No.
           Case 5:21-cv-00135-NC Document 1 Filed 01/07/21 Page 2 of 7



 1    laws of the United States (Federal Question – Federal Enclave); and (2) is between citizens of
 2    different states and the matter in controversy exceeds the sum of $75,000, exclusive of interests
 3    and costs (Diversity). For these reasons, the Action is removable to this Court. Defendant
 4    states that the foregoing facts were true at the time that the Complaint in this matter was filed
 5    and remain true as of the date of the filing of this Notice of Removal, as more fully set forth
 6    below:
 7   I.      TIMELINESS
 8           Plaintiff Erica Soria (“Plaintiff”) filed her Complaint for Damages (“Complaint”) in the
 9   action captioned Erica Soria v. American Paragon Protective Services, LLC, and DOES 1
10   through 10, inclusive, in the Superior Court of the State of California, in and for the County of
11   Santa Clara, on or about November 12, 2020, where the case was assigned case number
12   20CV373375 (“the Action”).
13           Plaintiff caused the Summons and Complaint to be personally served on Defendant on
14   December 9, 2020, through CT Corporation, which is its registered agent for service of process
15   in California. Attached hereto as Exhibit A is a true and correct copy of the Proof of Service of
16   Summons that Plaintiff filed with the Superior Court of California, County of Santa Clara, in the
17   Action indicating that personal service was effected on CT Corporation on December 9, 2020.
18           In compliance with 28 U.S.C. §1446(b), Defendant files this Notice of Removal with this
19   Court within thirty (30) days after receipt of a copy of the initial pleading setting forth the claim
20   for relief upon which this action or proceeding is based, namely the Summons and Complaint.
21   Hence, this Removal is timely. See 28 U.S.C. §1446(b); Murphy Bros., Ins. v. Michetti Pipe
22   Stringing, Inc., 526 U.S. 344 (1999) (30-day removal deadline is triggered by actual service, as
23   opposed to receipt of complaint through other means).
24   II.     PROCESS
25           A true and correct copy of the Summons in the Action is attached hereto as Exhibit B,
26   and a true and correct copy of the Complaint is attached hereto as Exhibit C. Plaintiff also
27   caused the following documents to be served on Defendant: (1) Civil Case Cover Sheet; (2)
28   Santa Clara County Superior Court Alternative Dispute Resolution Information Sheet; and (3)

                                                      2
     Defendant’s Notice of Removal                                                             Case No.
            Case 5:21-cv-00135-NC Document 1 Filed 01/07/21 Page 3 of 7



 1   ADR Stipulation and Order. True and correct copies of these documents are attached hereto as
 2   Exhibit D. The documents attached as Exhibits B through D are the only documents that have
 3   been served on Defendant to date. These documents, along with Exhibit A, represent the totality
 4   of process and pleadings filed in the Action.
 5            This Notice of Removal is being filed without prejudice to Defendant’s objections and
 6   defenses to the allegations in Plaintiff’s Complaint. Written notice of the filing of this Notice of
 7   Removal will be given to all adverse parties and a copy filed with the Clerk of the Superior Court
 8   of California, in and for the County of Santa Clara, in accordance with the provisions of 28
 9   U.S.C. §1446(d).
10   III.     GROUNDS FOR REMOVAL
11            A. Federal Question Jurisdiction Pursuant to 28 U.S.C. §1331
12            Federal courts have original jurisdiction over “all civil actions arising under the
13   Constitution, laws, or treaties of the United States.”        28 U.S.C. §1331.       This exclusive
14   jurisdiction of the federal courts extends to claims that arise in federal enclaves. Durham v.
15   Lockheed Martin Corp., 445 F.3d 1247, 1259 (9th Cir. 2006). Powell v. Tessada & Assocs., No.
16   C 04-05254 JF, 2005 U.S. Dist. Lexis 46922 (N.D. Cal. March 10, 2005). Specifically, Article
17   1, Section 8, Clause 17 of the United States Constitution, which is known as the federal enclave
18   clause, gives Congress the power to “exercise exclusive legislation in all cases whatsoever . . .
19   over all Places purchased by the Consent of the Legislature of the State in which the Same shall
20   be, for the Erection of Forts, Magazines, Arsenals, dock-Yards, and other needful Buildings.”
21   U.S. Const., art I., § 8, Cl. 17.
22            Unless abrogated by Congress, the laws applicable to a federal enclave are limited to
23   federal law and those state laws that were in effect when the state ceded power to the federal
24   government, and which are not inconsistent with federal law. Haning v. Boeing Co., No. 2:12-
25   cv-10704 ODW, 2013 U.S. Dist. Lexis 130111 (C.D. Cal. September 11, 2013) citing James
26   Stewart & Co. v. Sadrakula, 309 U.S. 94, 44 (1940). State laws enacted after the creation of a
27   federal enclave are not enforceable in the enclave unless the state legislature reserved the right to
28   do so when it consented to the federal government’s acquisition. Paul v. United States, 371 U.S.

                                                      3
     Defendant’s Notice of Removal                                                             Case No.
         Case 5:21-cv-00135-NC Document 1 Filed 01/07/21 Page 4 of 7



 1   245, 268 (1963); Allison v. Boeing Laser Technical Servs., 689 F.3d 1234, 1235 (10th Cir. 2012)
 2   (“It is well-established that after a state has transferred authority over a tract of land creating a
 3   federal enclave, the state may no longer impose new state laws on those lands.”).
 4          In her Complaint, Plaintiff alleges that she worked for Defendant at NASA Ames
 5   Research Center located at Moffett Field, California, in the County of Santa Clara. See Exhibit
 6   C (Complaint, ¶ 2). Specifically, Plaintiff alleges that she was hired in December 2018 to work
 7   as a 911 Dispatcher stationed at NASA Ames Research Center, and that she was stationed in
 8   Moffett Field Building N241 throughout the entirety of her employment.               See Exhibit C
 9   (Complaint, ¶¶ 6, 8). Plaintiff then alleges that she was terminated for being disabled by an
10   allergy condition that was exacerbated by the conditions of Building N241. See Exhibit C
11   (Complaint, ¶¶ 8, 10, 12-15, 23, 26-27). Based on these allegations, Plaintiff has alleged the
12   following seven state-law causes of action: (1) Disability Discrimination – Termination of
13   Employment & Failure to Hire (California Government Code ¶ 12940(a) (FEHA); (2) Disability
14   Discrimination – Failure to Accommodate (California Government Code ¶ 12940(m)(1)
15   (FEHA); (3) Disability Discrimination – Failure to Engage in the Interactive Process (California
16   Government Code ¶ 12940(n) (FEHA); (4) Retaliation – California Government Code ¶
17   12940(m)(2) (FEHA); (5) Failure to Prevent Discrimination – California Government Code ¶
18   12940(k) (FEHA); (6) Retaliation – California Labor Code ¶ 1102.5; (7) Wrongful Termination
19   in Violation of Public Policy. See Exhibit C (Complaint, ¶¶ 32-77).
20          The United States Supreme Court has held that Moffett Field has been a federal enclave
21   under the exclusive Jurisdiction of the federal government since 1931. Pacific Coast Dairy v.
22   Dep’t. of Agric. of California, 318 U.S. 285, 293 (1943); see also Powell, 2005 U.S. Dist. Lexis
23   46922, *4-5. All of Plaintiff’s purported state law claims are based on laws that were enacted
24   after Moffett Field became a federal enclave. For example, the Fair Employment and Housing
25   Act (“FEHA”) was not enacted until 1980, and its predecessor statute was not enacted until
26   1959. Taylor v. Lockheed Martin Corp., 78 Cal.App.4th 472, 483 (2000); Haining, 2013 U.S.
27   Dist. Lexis 130111, *8. Similarly, California Labor Code section 1102.5 was not enacted until
28   1937. Cal. Lab. Code ¶ 1102.5. Finally, the common law claim for Wrongful Termination in

                                                      4
     Defendant’s Notice of Removal                                                             Case No.
         Case 5:21-cv-00135-NC Document 1 Filed 01/07/21 Page 5 of 7



 1   violation of Public Policy was not recognized in California until 1959. Stiefel v. Bechtel Corp.,
 2   497 F.Supp.2d 1138, 1148-49 (S.D. Cal. 2007).
 3          For the above-stated reasons, this Court has exclusive jurisdiction over all claims asserted
 4   in Plaintiff’s Complaint, and removal of this case to this Court is, therefore, proper under 28
 5   U.S.C. section 1331.
 6          B. Diversity Jurisdiction Pursuant to 28 U.S.C. §1332
 7              1. The Parties are Diverse
 8          The Court has original jurisdiction over this Action for the additional reason that the
 9   parties are completely diverse and the amount in controversy exceeds $75,000.00. Section 1332
10   of Title 28 of the United States Code states in pertinent part: “[t]he district courts shall have
11   original jurisdiction of all civil actions where the matter in controversy exceeds the sum or value
12   of $75,000…” For purposes of diversity of citizenship jurisdiction, citizenship is determined by
13   the individual’s domicile at the time that the lawsuit is filed. Lew v. Moss, 797 F.2d 747, 750 (9th
14   Cir. 1986). Regarding the citizenship of Limited Liability Companies, the company will be
15   deemed to be a citizen of the states in which its members are domiciled. Johnson v. Columbia
16   Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).
17          In her Complaint, Plaintiff alleges that she is an individual who resides in the State of
18   California. Exhibit C (Complaint ¶ 2). Plaintiff also alleges that Defendant is a Texas limited
19   liability corporation. Id.
20          Plaintiff is correct in that Defendant is a Texas limited liability company that maintains
21   its principal place of business in Texas.      Defendant has two owners: (1) American Eagle
22   Protective Services, which is incorporated under the laws of the State of Texas and maintains its
23   principal place of business in Texas, and (2) Paragon Systems, Inc., which is incorporated under
24   the laws of the State of Alabama and maintains its principal place of business in Virginia.
25   Consequently, Defendant is not a citizen of California and complete diversity exists in this case.
26              2. The Amount in Controversy Exceeds $75,000
27          Without conceding that Plaintiff is entitled to damages or can recover damages in any
28   amount whatsoever, the amount in controversy in this action exceeds $75,000, exclusive of

                                                      5
     Defendant’s Notice of Removal                                                             Case No.
         Case 5:21-cv-00135-NC Document 1 Filed 01/07/21 Page 6 of 7



 1   interest and costs. 28 U.S.C. § 1332 (a). Plaintiff's Complaint does not specify a particular
 2   amount in controversy. Where a plaintiff’s state court complaint does not specify the particular
 3   amount of damages claimed, the United States Supreme Court has held “a defendant's notice of
 4   removal need only include a plausible allegation that the amount in controversy exceeds the
 5   jurisdictional threshold,” and the statement need not contain evidentiary submissions. See Dart
 6   Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 82, 89 (2014). If a plaintiff contests
 7   a defendant’s allegations, defendant need only demonstrate by a preponderance of the evidence
 8   that the amount in controversy exceeds the jurisdictional threshold. See Sanchez v. Monumental
 9   Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996); Williams v. Best Buy Co., Inc., 269 F.3d 1316,
10   1319-1320 (11th Cir. 2001) (courts may consider factual statements in defendant’s notice of
11   removal in assessing removal jurisdiction).
12          In determining whether the amount in controversy exceeds $75,000, exclusive of interest
13   and costs, the Court must presume Plaintiff will prevail on each and every one of her claims.
14   Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F.Supp.2d 993, 1001 (C.D. Cal.
15   2002), citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1096 (11th Cir. 1994) (the amount in
16   controversy analysis presumes that “plaintiff prevails on liability”) and Angus v. Shiley Inc., 989
17   F.2d 142, 146 (3d Cir. 1993) (“the amount in controversy is not measured by the low end of an
18   open-ended claim, but rather by reasonable reading of the value of the rights being litigated”).
19          Defendant denies the validity and merit of the entirety of Plaintiff's alleged claims, the
20   legal theories upon which they are ostensibly based, and the alleged claims for monetary and
21   other relief that flow therefrom. For purposes of removal only, however, and without conceding
22   that Plaintiff is entitled to any damages or penalties whatsoever, the aggregated claims of the
23   Plaintiff establish, by a preponderance of the evidence, that the amount in controversy exceeds
24   the jurisdictional minimum of $75,000.
25          Plaintiff is seeking damages for past and future lost wages and benefits; emotional
26   distress; special, general and compensatory damages; punitive damages; attorney’s fees; and all
27   other relief the Court deems just and appropriate. Exhibit C (Complaint, ¶¶ 38-39, 45-46, 52-53,
28   58-59, 65-66, 71-72, 76-77, Prayer for Judgment. Assuming only for purposes of this removal

                                                      6
     Defendant’s Notice of Removal                                                            Case No.
Case 5:21-cv-00135-NC Document 1 Filed 01/07/21 Page 7 of 7
